
	
		II
		112th CONGRESS
		2d Session
		S. 2122
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Paul (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To clarify the definition of navigable waters, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Defense of Environment and
			 Property Act of 2012.
		2.Navigable
			 waters
			(a)In
			 generalSection 502 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1362) is amended by striking paragraph (7) and inserting the
			 following:
				
					(7)Navigable
				waters
						(A)In
				generalThe term navigable waters means the waters
				of the United States, including the territorial seas, that are—
							(i)navigable-in-fact;
				or
							(ii)permanent,
				standing, or continuously flowing bodies of water that form geographical
				features commonly known as streams, oceans, rivers, and lakes that are
				connected to waters that are navigable-in-fact.
							(B)ExclusionsThe
				term navigable waters does not include—
							(i)waters
				that—
								(I)do not physically
				abut waters described in subparagraph (A); and
								(II)lack a
				continuous surface water connection to navigable waters;
								(ii)man-made or
				natural structures or channels—
								(I)through which
				water flows intermittently or ephemerally; or
								(II)that
				periodically provide drainage for rainfall; or
								(iii)wetlands
				without a continuous surface connection to bodies of water that are waters of
				the United States.
							(C)EPA and Corps
				activitiesAn activity carried out by the Administrator or the
				Corps of Engineers shall not, without explicit State authorization, impinge
				upon the traditional and primary power of States over land and water
				use.
						(D)Aggregation;
				wetlands
							(i)AggregationAggregation
				of wetlands or waters not described in clauses (i) through (iii) of
				subparagraph (B) shall not be used to determine or assert Federal
				jurisdiction.
							(ii)WetlandsWetlands
				described in subparagraph (B)(iii) shall not be considered to be under Federal
				jurisdiction.
							(E)AppealsA
				jurisdictional determination by the Administrator that would affect the ability
				of a State to plan the development and use (including restoration,
				preservation, and enhancement) of land and water resources may be appealed by
				the State during the 30-day period beginning on the date of the
				determination.
						(F)Treatment of
				ground waterGround water shall—
							(i)be considered to
				be State water; and
							(ii)not be
				considered in determining or asserting Federal jurisdiction over isolated or
				other waters, including intermittent or ephemeral water bodies.
							(G)Prohibition on
				use of nexus testNotwithstanding any other provision of law, the
				Administrator may not use a significant nexus test (as used by EPA in the
				proposed document listed in section 3(a)(1)) to determine Federal jurisdiction
				over navigable waters and waters of the United States (as those terms are
				defined and used, respectively, in section 502 of the Federal Water Pollution
				Control Act (33 U.S.C.
				1362)).
						.
			(b)ApplicabilityNothing
			 in this section or the amendments made by this section affects or alters any
			 exemption under—
				(1)section 402(l) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(l)); or
				(2)section 404(f) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1344(f)).
				3.Applicability of
			 agency regulations and guidance
			(a)In
			 generalThe following regulations and guidance shall have no
			 force or effect:
				(1)The final rule of the Corps of Engineers
			 entitled Final Rule for Regulatory Programs of the Corps of
			 Engineers (51 Fed. Reg. 41206 (November 13, 1986)).
				(2)The proposed rule
			 of the Environmental Protection Agency entitled Advance Notice of
			 Proposed Rulemaking on the Clean Water Act Regulatory Definition of
			 Waters of the United States (68 Fed. Reg. 1991 (January
			 15, 2003)).
				(3)The guidance
			 document entitled Clean Water Act Jurisdiction Following the U.S.
			 Supreme Court’s Decision in Rapanos v. United States &
			 Carabell v. United States (December 2, 2008) (relating
			 to the definition of waters under the jurisdiction of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.)).
				(4)Any subsequent
			 regulation of or guidance issued by any Federal agency that defines or
			 interprets the term navigable waters.
				(b)ProhibitionThe
			 Secretary of the Army, acting through the Chief of Engineers, and the
			 Administrator of the Environmental Protection Agency shall not promulgate any
			 rules or issue any guidance that expands or interprets the definition of
			 navigable waters unless expressly authorized by Congress.
			4.State regulation
			 of waterNothing in this Act
			 affects, amends, or supersedes—
			(1)the right of a
			 State to regulate waters in the State; or
			(2)the duty of a
			 landowner to adhere to any State nuisance laws (including regulations) relating
			 to waters in the State.
			5.Consent for
			 entry by Federal representativesSection 308 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1318) is amended by striking subsection (a) and
			 inserting the following:
			
				(a)In
				general
					(1)Entry by
				Federal agencyA representative of a Federal agency shall only
				enter private property to collect information about navigable waters if the
				owner of that property—
						(A)has consented to the entry in
				writing;
						(B)is notified regarding the date of the
				entry; and
						(C)is given access to any data collected from
				the entry.
						(2)AccessIf a landowner consents to entry under
				paragraph (1), the landowner shall have the right to be present at the time any
				data collection on the property of the landowner is carried
				out.
					.
		6.Compensation for
			 regulatory taking
			(a)In
			 generalIf a Federal regulation relating to the definition of
			 navigable waters or waters of the United States diminishes the fair market
			 value or economic viability of a property, as determined by an independent
			 appraiser, the Federal agency issuing the regulation shall pay the affected
			 property owner an amount equal to twice the value of the loss.
			(b)AdministrationAny
			 payment provided under subsection (a) shall be made from the amounts made
			 available to the relevant agency head for general operations of the
			 agency.
			(c)ApplicabilityA
			 Federal regulation described in subsection (a) shall have no force or effect
			 until the date on which each landowner with a claim under this section relating
			 to that regulation has been compensated in accordance with this section.
			
